 1   AARON DARNELL FORD
       Attorney General
 2   Steve Shevorski (Bar No. 8256)
       Head of Complex Litigation
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
 5   (702) 486-3268 (phone)
     (702) 486-3773 (fax)
 6   sshevorski@ag.nv.gov

 7   Attorneys for Alabama Judicial Defendants

 8                          UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10 STEVEN MARK HAYDEN, SR.,                       Case No. 2:18-cv-02403-RFB-CWH

11                       Plaintiffs,
                                                     STIPULATION AND ORDER TO
12 vs.                                              EXTEND TIME FOR PLAINTIFF TO
                                                   RESPOND TO ALABAMA JUDICIAL
13 COMMERCIAL LITIGATION DOCKET,                   DEFENDANTS’ MOTION TO DISMISS
   et al.,                                                   (ECF NO. 9)
14
                 Defendants.
15

16           Defendants, the Honorable Lyn Stuart, the Honorable Alisa Kelli Wise, the

17   Honorable James Allen Main, the Honorable Justice Gregory Shaw, the Honorable

18   Thomas F. Parker, the Honorable Michael F. Bolin, the Honorable Tommy Bryan, the

19   Honorable Julia Weller, the Honorable Anne-Marie Adams, Sandra Hall Turner, the

20   Honorable J. Scott Vowell, the Honorable Roy Moore, the Honorable Houston Brown, the

21   Honorable Mike Graffeo, the Honorable Robert S. Vance, Jr., the Honorable Jane B.

22   Graffeo, and Dottie Parker, , and Steven Mark Hayden (Hayden), pro se, stipulate as

23   follows:

24           WHEREAS, the Alabama Judicial Defendants filed a motion to dismiss (ECF No.

25   19) on February 6, 2019; and

26           WHEREAS, due to the press of work and that Plaintiff is acting as pro se, Plaintiff

27   requires an extension of time to file his response beyond the due date of February 20,

28   2019;



                                             Page 1 of 2
1            1.   Pursuant to Plaintiff’s request, the deadline for Plaintiff to file a response to
2    the Alabama Judicial Defendants’ motion to dismiss shall be extended until March 20,
3    2019.
4    Dated this 19th day of February, 2019.       Dated this 19th day of February, 2019.

5    AARON DARNELL FORD
     Attorney General
6

7    By: /s/ Steve Shevorski                      By:/s/ Steven Mark Hayden
        Steve Shevorski (Bar No. 8256)            Steven Mark Hayden, Sr.
8       Head of Complex Litigation                   Plaintiff, pro se
        Attorneys for Alabama Judicial
9       Defendants

10

11

12           IT IS SO ORDERED.
                                      ________________________________
13                                    RICHARD F. BOULWARE, II
14                                    UNITED STATES DISTRICT JUDGE

15                                     DATED this 20th day of February, 2019.
                                                   DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Page 2 of 2
